Name: 2012/373/EU: Council Decision of 14Ã May 2012 on the conclusion of the Voluntary Partnership Agreement between the European Union and the Republic of Liberia on forest law enforcement, governance and trade in timber products to the European Union
 Type: Decision
 Subject Matter: trade;  tariff policy;  European construction;  forestry;  Africa;  wood industry
 Date Published: 2012-07-19

 19.7.2012 EN Official Journal of the European Union L 191/1 COUNCIL DECISION of 14 May 2012 on the conclusion of the Voluntary Partnership Agreement between the European Union and the Republic of Liberia on forest law enforcement, governance and trade in timber products to the European Union (2012/373/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraphs of Article 207(3) and (4), in conjunction with Article 218(6)(a)(v) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In May 2003, the Commission adopted a Communication to the Council and to the European Parliament entitled Forest Law Enforcement, Governance and Trade (FLEGT): Proposal for an EU Action Plan which called for measures to address illegal logging by developing voluntary partnership agreements with timber-producing countries. Council conclusions on that Action Plan were adopted in October 2003 (1) and the European Parliament adopted a resolution on the subject on 11 July 2005 (2). (2) In accordance with Council Decision 2011/475/EU (3), the Voluntary Partnership Agreement between the European Union and the Republic of Liberia on forest law enforcement, governance and trade in timber products to the European Union (hereinafter referred to as the Agreement) was signed on 27 July 2011, subject to its conclusion. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Voluntary Partnership Agreement between the European Union and the Republic of Liberia on forest law enforcement, governance and trade in timber products to the European Union (hereinafter referred to as the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to give, on behalf of the Union, the notification provided for in Article 31 of the Agreement, in order to express the consent of the Union to be bound by the Agreement (4). Article 3 Representatives of the Commission shall represent the Union in the Joint Implementation Committee set up in accordance with Article 19 of the Agreement. The Member States may participate in meetings of the Joint Implementation Committee as members of the Union delegation. Article 4 For the purpose of amending the annexes to the Agreement in accordance with Article 26 thereof, the Commission is authorised, in accordance with the procedure laid down in Article 11(3) of Council Regulation (EC) No 2173/2005 of 20 December 2005 on the establishment of a FLEGT licensing scheme for imports of timber into the European Community (5), to approve any such amendments on behalf of the Union. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 14 May 2012. For the Council The President M. GJERSKOV (1) OJ C 268, 7.11.2003, p. 1. (2) OJ C 157E, 6.7.2006, p. 482. (3) OJ L 196, 28.7.2011, p. 2. (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. (5) OJ L 347, 30.12.2005, p. 1.